THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

DETAILED ACTION
This is a Final office action on the merits in application number 15/833,215. This action is in response to Applicant’s Amendments and Arguments dated 1/4/2021. Claims 1, 10, and 20 were amended. Claims 3, 7-9, and 13-19 were previously cancelled. Claims 1-2, 4-6, 10-12, and 20-24 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on pages 11, last paragraph, of his Remarks dated 1/4/2021 that the combination of references cited by the Office in the Office Action dated 10/7/2020 “would destroy the functionality and principle operation of the measurement system in Bowers”. Examiner respectfully disagrees.  
As discussed in the Office Action dated 10/7/2020 and the 35 USC 103 rejection, infra, the Office is asserting that Bowers teaches at least: a clear container filled with an opaque liquid (milk), a vertical barcode that functions as a scale to measure the height of the liquid inside the container, a barcode 
Both Bowers and King solve the same problem using the same functionality of using a scale on the wall of a container to measure the level of a liquid in a container. The vertical barcode taught by Bowers in the location taught by King (on the back wall) of the clear container taught by Bowers would both be physically possible without destroying functionality of measuring the level of the liquid and also would *predictably improve* the functionality taught by Bowers in that, because of the inherent opaqueness of milk, the milk would block the lower barcodes and make the reading of the topmost barcode easier.
 The “functionality and principle operation” taught by Bowers is the functionality of reading a vertical barcode to determine the level of the liquid. This functionality would in no way be destroyed by the simple substitution of the location of the barcode from the front to the back of the container, as taught by King. Bowers also teaches implementation details (not asserted by the Office) such as holding the scanner at a particular angle. Use of vertical barcodes and scanners is old and well known in the art and a particular implementation does not “criticize, discredit, or otherwise discourage” (see MPEP 2123 (II)) the functionality taught by Bowers. The placement of the scale on the back, as taught by King would have been an obvious improvement to Bowers in the eyes of a person of ordinary skill in the art at the time of Applicant’s effective filing date. 
Applicant’s arguments have been carefully considered by the Examiner but are not found to be persuasive.  The rejection is maintained.

Claim Objections
Applicant’s amendments have caused the following Claim Objections: Claim 10 is objected to because of the following informalities:  Applicant recites “(Previously Presented)” in Claim 10 but then recites amendment “

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 10-12, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,537,150 to David L. Bowers (Bowers) in view of U.S. Patent Application 2015/0278790 to Anil Jain (Jain) in view of U.S. Patent 6,769,302 to Kenneth E. King et. al. (King) and further in view of U.S. Patent 1,711,796 to Harry W. Knight (Knight).

Regarding Claims 1 and 20:
Bowers teaches a system to measure milk collected in a dairy. Bowers teaches: (Currently Amended) A system for estimating product inventory in a retail facility by a store worker, the system comprising: a reusable container comprising a first sidewall and a second sidewall opposite the first side wall, ([Column 5, line 4] “vessel 26” and Figure 2, find 26.  See also ([Column 2, line 55] “milk collection container” and [Column 4, line 6] “tank”), from context these terms are used equivalently to contain milk. Examiner notes MPEP 2111.02 (II) regarding non-limiting statement of intended use in preamble.

wherein the first sidewall has a transparent section; ([Column 2, lines 60-61] “transparent window” and [Column 4, lines 7-9],  [Column 4, line 50] and [Column 5, line 10] “ translucent window” and [Column 8, line 32] “sight glass”).

a series of computer readable markings corresponding to possible fill line levels of a product in the container, the series of computer readable markings stacked vertically, ([Column 2, lines 49-60] “a bar coded scale extending vertically…a large number of differing sequential bar code segments, the value encoded in each segment indicating the volume of milk in the container when filled to the level of the particular code segment”).

…a portable handheld device that is separate from the reusable container and configured to be operated by a store worker to scan the computer readable markings; ([Column 2, line 49] “portable bar code wanding equipment” and [Column 3, lines 46-47] “carried on the farmer’s belt” and [Column 4, line 29] “hand-held scanner”).

a product database containing product information; ([Column 2, lines 65- Column 3, line2]  “automatically be correlated with the identification of the cow…use this information in any number of varying calculations such as optimization of feed”).

and a control circuit coupled to the portable handheld device and the product database, the control circuit configured to, when the store worker scans, with the portable handheld device, a computer readable marking that corresponds to a fill line level of the product in the container: obtain, from the portable handheld device, scan data, associated with the computer readable marking that corresponds to the fill line level of the product in the container; (Column 2, lines 62-68] “in order to enter a number representative of the pounds of milk output by a given cow into a computer memory, the farmer need simply wand the bar code at the level of the milk within the container. This can automatically be correlated with the identification of the cow, wanded as previously discussed, to provide the required information to the computer. The computer can then use this information in any number of varying calculations such as optimization of the feed provided to the animal, and the like”).

estimate a weight of the product in the container at the fill line level by comparing the fill line level to a known weight of the product in the container; Page 3 of 12 ([Column 1, lines 67-Column 2, line 1] “the weight data is provided in a form which is directly acceptable by a computer” and [Column 2, lines 62-65] “in order to enter a number representative of the pounds of milk output by a given cow into a computer memory, the farmer need simply wand the bar code at the level of the milk within the container”).Application. No. 15/833,215 

Bowers does not specifically teach: detect a change in an inventory level of the product by comparing successive scans of computer readable markings corresponding to different fill line levels of the product in the container at different times; and update an inventory database with a new inventory level when a change in the inventory level is detected.  Jain teaches a retail container that determines the amount of its own contents over time and calculates changes. Jain teaches: ([0024] “measurement devices 120 may take sporadic or periodic measurements, and may use any differences between the measurements to determine whether any product has been added to or removed from the retail container 105, and to determine how much” and [0058] “update the inventory system”).   It would have obvious to a person of ordinary skill in the art at the time of applicant’s application that the container, scanner and computer system taught by Bowers has a general functionality to measure a variety of different contents of a container and can be used without any loss of functionality in a retail environment. It would also be 

Bowers teaches computer readable marking ([Column 2, lines 49-60] “a bar coded scale extending vertically…a large number of differing sequential bar code segments, the value encoded in each segment indicating the volume of milk in the container when filled to the level of the particular code segment”),  and Bowers teaches and when the container contains an amount of the product, obscures a lower portion of the series of computer readable markings from view ([Column 2, line 59] “milk”), but Bowers does not specifically teach: along an internal surface of the second sidewall of the container opposite the transparent section of the first sidewall such that the series of … markings on the internal surface of the second sidewall is visible through the transparent section of the first sidewall from outside of the container… through the transparent section of the first sidewall; 

 King teaches a transparent measuring cup with a measuring scale located on the second (far) wall of the cup that is visible through the transparent first (near) wall (see [Figure 1, find 26] and [Figure 3, find 26]). King teaches: along (a)… surface of the second sidewall of the container opposite the transparent section of the first sidewall such that the series of … markings on the …surface of the second sidewall is visible through the transparent section of the first sidewall from outside of the container… through the transparent section of the first sidewall.  Bowers and King both solve the same problem using the same functionality (reading a scale to determine the level of a liquid in a container).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that computer readable barcode stack taught by Bowers could be placed on the back wall of a vessel and read though the transparent front wall as taught by King due to predictable improvement. 

an internal surface. Knight teaches a transparent glass (Column 1, line 3) container with volume markings on the inside (Col 1, line 15) for viewing from either above or straight on. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to combine Knight’s teaching of volume markings on the inside of a transparent container with the teachings of Bowers in view of King due to predictable results. 

Regarding Claims 2 and 21:
Bowers in view of Jain, King and Knight teaches all of the elements of Claims 1 and 20. While Bowers teaches obtaining the weight of the contents from the fill level: ([Column 1, lines 67-Column 2, line 1] “the weight data is provided in a form which is directly acceptable by a computer” and [Column 2, lines 62-65] “in order to enter a number representative of the pounds of milk output by a given cow into a computer memory, the farmer need simply wand the bar code at the level of the milk within the container”), Bowers does not specifically teach: Application. No. 15/833,215(Original) The system of claim 1, wherein the known weight of the product in the container corresponds to a baseline fill line level.  Jain teaches a retail container that determines the amount of its own contents over time and calculates changes. Jain also teaches ([0023] “weight sensors” and [0042] “predetermined threshold”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application to calibrate the quantity of contents, as taught by Bowers, using a baseline fill line level, as taught by Jain, due to predictably more accurate measurements.

Regarding Claims 4 and 22:
Bowers in view of Jain, King and Knight teaches all of the elements of Claims 1 and 20. While Bowers teaches a portable handheld device ([Column 2, line 49] “portable bar code wanding equipment” and [Column 3, lines 46-47] “carried on the farmer’s belt” and [Column 4, line 29] “hand-held scanner”) that is capable of emitting alerts ([Column 5, line 24] “an audible tone”), Bowers does not specifically teach:  (Currently Amended) The system of claim 1, wherein the control circuit is further configured to cause the portable handheld device to automatically provide an alert when the estimated weight of the product in the container falls below a predetermined value.  Jain teaches ([0037] “an alert may be 

Regarding Claims 5 and 23:
Bowers in view of Jain, King and Knight teaches all of the elements of Claims 1 and 20.  Bowers also teaches (Original) The system of claim 1, wherein the container is formed from at least one material selected from the group consisting of polyethylene, polypropylene, polyvinyl chloride, polyurethane, polyester, epoxy resin, phenolic resin, polystyrene, polycarbonate, and combinations thereof. ([0052] “polyethylene”).
  
Regarding Claims 6 and 24:
Bowers in view of Jain, King and Knight teaches all of the elements of Claims 1 and 20.  Bowers also teaches (Previously Presented) The system of claim 1, wherein the series of computer readable markings comprises a series of barcodes stacked vertically along the internal surface of the second sidewall of the container.   ([Column 2, lines 49-60] “a bar coded scale extending vertically…a large number of differing sequential bar code segments, the value encoded in each segment indicating the volume of milk in the container when filled to the level of the particular code segment”).

Regarding Claim 10:
Bowers in view of Jain, King and Knight teaches all of the elements of Claims 1 and 20.  Bowers teaches ((Currently Amended)) The system of claim 1, further comprising a plurality of reusable containers, each container comprising a series of computer readable markings stacked vertically along an internal surface of a sidewall of the container such that each computerPage 4 of 12 Application. No. 15/833,215 readable marking corresponds to a possible fill line level of a product in the container, each computer readable marking is associated with a weight of the product at the corresponding fill line level in the container, marking is visible from outside of each container through a transparent section of a sidewall opposite the sidewall having the series of computer readable markings.  ([Claim 4] “plurality of containers”).

Regarding Claim 11:
Bowers in view of Jain, King and Knight teaches all of the elements of Claims 1 and 20.  Bowers teaches (Original) The system of claim 10, wherein each container contains a same product.  ([Column 4, line 45] “milk”).

Regarding Claim 12:
 Bowers in view of Jain, King and Knight teaches all of the elements of Claims 1 and 20.  While Bowers teaches uniquely identifying the milk from each cow ([Column 4, lines 16-17] “along with the cow identification”), Bowers does not specifically teach: (Original) The system of claim 10, wherein each container contains a different product.  Jain teaches: ([0020] “one or more retail containers 105 that are each configured to hold one or more products”).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s application that the container, scanner and computer system taught by Bowers has a general functionality to measure the contents of a container and can be used without any loss of functionality in a retail environment. It would also be obvious that the inventory tracking software portion of Jain can be integrated into the computer system taught by Bowers and the container taught by Bowers can be used, similarly to the container taught by Jain, for a variety of dispensable products in a retail environment due to predictable results.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687